Citation Nr: 1217332	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  07-23 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a neurological disorder of the bilateral upper extremities, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a neurological disorder of the bilateral lower extremities, to include as secondary to service-connected PTSD.  


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO found there was no new and material evidence to reopen claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities.  

In June 2009, the Veteran and his spouse testified at a personal hearing before the undersigned, sitting at the RO.  Additionally, in October 2007, the Veteran testified before a Decision Review Officer (DRO) at the RO.  Transcripts of the hearings are associated with the claims file.  

In an August 2009 decision, the Board reopened the previously-denied claims, re-characterized the issues on appeal as entitlement to service connection for a neurological disorder of the bilateral upper and bilateral lower extremities, and remanded the appeal for additional development.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  

In November 2010, the Veteran indicated that he no longer wished to have Disabled American Veterans (his representative of record) represent him in this matter, and expressed his desire to represent himself.  He has not since designated a new representative.  Therefore, the Board deems that representation revoked.  See 38 C.F.R. § 14.631(f). 

In February 2011, the Board granted the Veteran's motion for an extension of time to respond to the November 2010 supplemental statement of the case (SSOC).  In January and March 2011, the Veteran submitted further lay statements and medical records, along with a waiver of initial consideration by the agency of original jurisdiction (AOJ) of such evidence.

FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides in Vietnam.  

2.  A neurological disorder of the bilateral upper extremities was first manifested many years after the Veteran's service and has not been medically related to an incident of his active service or to his service-connected PTSD. 

3.  A neurological disorder of the bilateral lower extremities was first manifested many years after the Veteran's service and has not been medically related to an incident of his active service or to his service-connected PTSD. 


CONCLUSIONS OF LAW

1.  A neurological disorder of the bilateral upper extremities was not incurred in, or aggravated by, active service and may not be so presumed; nor is it proximately due to or aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  

2.  A neurological disorder of the bilateral lower extremities was not incurred in, or aggravated by, active service and may not be so presumed; nor is it proximately due to or aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the instant case, the AOJ sent a letter to the Veteran providing notice of how to substantiate the original claims for service connection on a direct basis in January 2006.  He was notified of how to substantiate the claims on a secondary basis in November 2009.  Both notices explained the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  Additionally, in the November 2009 letter and a letter dated in March 2006, the AOJ notified the Veteran of the process by which disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the timing of the letters, the Board notes that complete notice was not provided until after the May 2006 rating decision on appeal.  However, the Veteran was given the opportunity to submit additional information, and the claims were readjudicated subsequently in the July 2007 statement of the case (SOC) and the November 2007 and November 2010 SSOCs.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by re-adjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Accordingly, the Board finds that the Veteran has been adequately notified of the information and evidence necessary to substantiate the claims on appeal, and because he was not precluded from participating effectively in the processing of his claims, the late notice did not affect the essential fairness of the decision.  In all, the duty to notify has been met.  

VA has also done everything reasonably possible to assist the Veteran in the development of the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the present appeal.  In this regard, the Board notes that in a December 2009 statement, the Veteran indicated that he tried numerous times between 1970 and 2000 to get records from the VA Medical Center (VAMC) in Huntington, West Virginia.  He noted that he had submitted a copy of his VA Patient Data Card for "proof of treatment starting in 1970."  In this regard, the Board emphasizes that this card, which is imprinted with "VA FORM 10-1124, JAN 1979," could not have been issued before 1979.  In any event, in December 2009, the AOJ requested all VA treatment records dated from January 1970 to December 2000.  The response in January 2010 was that there were no records for the time frame, and the Veteran was informed of the same in the November 2010 SSOC.  In January 2011, the Veteran submitted some VA records dated from 1981 to 1985; however, there is no indication that these records originated from the Huntington VAMC, and the Veteran has not alleged otherwise or indicated that there are any outstanding VA outpatient records to obtain.  

Additionally, the Board is satisfied that here was substantial compliance with its August 2009 remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The August 2009 remand directed that the Veteran be given secondary service notice and provided with a VA examination and opinion addressing direct and secondary service connection.  As detailed above, the Veteran was provided with notice of how to substantiate the claims on a secondary basis in November 2009.  Additionally, the Veteran was provided with a VA examination in February 2010.  The report of the February 2010 VA examination reflects that the examiner reviewed the Veteran's complete VA claims file, recorded his current complaints, conducted an appropriate physical examination, and provided a complete rationale for all opinions expressed.  Therefore, the February 2010 VA examination report is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In all, the duty to assist has also been met.

Service Connection

The Veteran contends that his current neurological disabilities of the bilateral lower and upper extremities are the result of herbicide exposure in Vietnam, or alternatively are secondary to his service-connected PTSD.  Because the claims involve application of similar law to similar facts, the Board will address them together.  
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 

Service connection may be granted on a presumptive basis for certain chronic diseases, such as an "other organic disease of the nervous system," if they are shown to be manifest to a compensable degree within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Additionally, a Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  For such Veterans, service connection for "acute or subacute peripheral neuropathy," will be presumed if it is manifest to a compensable degree within one year after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995)(holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that there was an amendment to 38 C.F.R. § 3.310, effective October 10, 2006.  71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the ruling of the Court of Appeals for Veterans Claims (Court) in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the change amounted to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the amendment, an action that is in the Veteran's favor. 

Regarding presumptive service connection, the Veteran's period of active service from October 1965 to February 1969 included service in Vietnam, and thus he is afforded the presumption of exposure to herbicide agents during service.  
See 38 C.F.R. § 3.307(a)(6)(iii).  However, the record does not reflect evidence that an "other organic disease of the nervous system" or "acute or subacute peripheral neuropathy," manifest to a compensable degree within one year of separation from service, or by February 1970.  To the contrary, the first evidence of record reflecting a diagnosis of a neurological disorder of the upper or lower extremities, namely dysesthesia, is dated in March 2000, over three decades after service.  Accordingly, presumptive service connection for chronic disease or acute or subacute peripheral neuropathy based upon conceded herbicide exposure is not warranted in this case.

Notwithstanding the foregoing presumptive provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
As an initial matter, the Board finds that the evidence of record competently demonstrates a current neurological disorder of the upper and lower extremities, which has been variously diagnosed as an atypical episode of bilateral dysesthesia following viral illness (March 2000); paresthesias and dysesthesia (December 2002); bilateral hand pain and weakness, r/o carpal tunnel syndrome (October 2004); peripheral neuropathy (November 2005); neuropathy (December 2005); suspect axonal neuropathy (January 2008); and chronic paresthesias in extremities suspicious for chronic axonal neuropathy (February 2008).  See Davidson, 581 F.3d at 1316; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, service treatment records are entirely silent for any complaints, findings, or treatment for a neurological disease of the upper or lower extremities.  However, as described above the Veteran's exposure to herbicides during service is conceded based upon his Vietnam service.  Therefore, in-service incurrence of an injury is established.

Thus, the crux of the case rests upon the matter of nexus.  There are conflicting opinions in this regard.  In the Veteran's favor is a November 2005 report from J.M., M.D., that states the Veteran's peripheral neuropathy "seems to have its root in exposure to dioxins while in Vietnam."  However, Dr. J.M.'s opinion, which is couched in speculation, is of no probative value.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992)(medical evidence that is speculative, general or inconclusive in nature cannot support a claim).  It also follows that an October 2005 VA outpatient record that indicates the Veteran's neurological disability "could be related to his mental health," as well as a May 2009 VA outpatient record noting that "a toxic cause" for the Veteran's chronic paresthesias "was suspected," cannot support the instant claim.

In February 2010, at the request of the Board, the Veteran underwent a VA examination to specifically address whether any current neurological disability was related to his service.  The physician conducted objective neurological testing on the Veteran, and reviewed his claims file as well as pertinent medical literature.  A full and accurate rendering of the Veteran's history of treatment for various neurological diagnoses was included in the report, as was the Veteran's reported symptomatology following service.  On the totality of the evidence, the examining physician rendered a diagnosis of chronic paresthesias of the arms and legs.  He opined that the currently diagnosed neurological disorder was less likely than not related to military service, to include presumed herbicide exposure therein.  The examiner acknowledged the Veteran's report of neurological symptomatology beginning in 1970, but indicated that a toxic etiology of the condition was not likely based upon normal levels of mercury, arsenic and lead in the Veteran's blood as measured in March 2009.  He also emphasized the fact that recent nerve conduction studies were completely normal, with no evidence of any peripheral neuropathy, and that one would expect abnormal results given the several decades of reported symptoms and several years of documented sensory deficits.  Additionally, the examiner addressed Dr. J.M.'s November 2005 letter, and emphasized that the opinion, which associates the Veteran's neurological problem with dioxins based upon a blood sample that was positive for the same, was in conflict with a "consensus among toxicologists that blood levels of dioxins obtained decades after a possible exposure are of no substantive value."  The examiner indicated that, based upon the date of the Veteran's herbicide exposure, only trace amounts of dioxin would still be present in his blood, and that these trace amounts can be found in many individuals who have never been knowingly exposed to the chemical.

The physician who conducted this examination is found to be competent, in that he has the requisite medical training to render diagnoses and opinions.  His report is also considered credible, and highly probative of the issue at hand, as the examiner had full access to the relevant facts in the case, and provided a reasoned opinion based upon objective test results and available medical literature. 

The opinion is not contradicted by the credible evidence of record.  Rather, it is solely contradicted by the Veteran's own statements.  Review of the entire record reveals repeated inconsistencies in the Veteran's statements, depending upon to whom he is talking.  For example, in his sworn testimony before a DRO in October 2007 and the undersigned in June 2009, the Veteran indicated that he sought treatment for neurological symptoms within one year following discharge from service and has experienced these symptoms continuously since that time.  This was similar to the statements he made in the context of his 2010 VA examination.  However, in a March 2000 private treatment record, dated years prior to the Veteran's instant claim, he specifically "denied any significant episodes of transient neurological dysfunction in the past."  In December 2002, when the Veteran initiated VA treatment in Charleston, he reported that these same symptoms had been present for the "past 2-3 years."  In light of the above-cited inconsistencies, the Board finds that the Veteran's statements as to the history and etiology of his neurological disabilities lack credibility, and that any such history recorded in the evidence based upon the same is of no probative value.  This includes: a February 2008 private treatment record in which the examiner, relying upon the Veteran's reported medical history, noted that "VA doctor did 'tests' and referred p[atien]t to a neurologist" who diagnosed him with "peripheral neuropathy from agent orange;" and a November 2001 statement from politician E.R.T. noting that the Veteran "has been suffering from symptoms associated with conditions caused by Agent Orange."  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) and Coburn v. Nicholson, 19 Vet. App. 427 (2006) (indicating reliance on a Veteran's statements and history of a claimed disorder only may be rejected if the Board rejects the Veteran's statements as lacking credibility).

The Board notes the Veteran's submission of the statement from J.R.G., who served in Vietnam with the Veteran.  J.R.G. stated that he was awarded service connection for peripheral neuropathy based on presumed herbicide exposure, and indicated that the Veteran should be provided with the same.  However, while prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law. 
See 38 C.F.R. § 20.1303 (2011).  Unfortunately, the statement from J.R.G. does not add support to awarding service connection for the Veteran in this case.  

In short, the evidence of record does not support causal relationship between the Veteran's current neurological disabilities of the upper and lower extremities and in-service herbicide exposure. 

Regarding secondary service connection, there is only one probative opinion of record addressing the potential relationship between the Veteran's current neurological disabilities and his service-connected PTSD.  Specifically, the February 2010 VA examiner found that the Veteran's neurological disabilities were "not incurred as a result of his service-connected PTSD, nor were they chronically worsened by his service-connected PTSD."  The examiner explained that he was not familiar with any literature in support of a peripheral neuropathy-like condition such as the Veteran's being secondary to PTSD or aggravated by PTSD.  No contradictory probative opinion is of record.  As emphasized above, the October 2005 VA outpatient record that indicates the Veteran's neurological disability "could be related to his mental health" cannot support the claim, and the Veteran's assertions in this regard lack credibility. 

For the foregoing reasons, the Board finds that the preponderance of the evidence of record weighs against the claims of service connection for neurological disorders of the bilateral upper and lower extremities, to include as secondary to PTSD.  


ORDER

Service connection for a neurological disorder of the bilateral upper extremities, to include as secondary to service-connected PTSD, is denied.  

Service connection for a neurological disorder of the bilateral lower extremities, to include as secondary to service-connected PTSD, is denied.  



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


